Citation Nr: 1302728	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-14 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an increased rating in excess of 20 percent for dislocation of the patella of the right knee.

3.  Entitlement to a compensable rating for right knee degenerative arthritis prior to August 18, 2004, and in excess of 10 percent from August 18, 2004.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1964 to June 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, continued a 20 percent rating for degenerative arthritis, dislocation of the patella of the right knee, and denied service connection for a sleep disorder.  

In a January 2007 rating decision, the RO, again, continued a 20 percent rating for degenerative arthritis, dislocation of the patella of the right knee.  In October 2011, the RO granted a separate 10 percent rating based on degenerative arthritis of the right knee under Diagnostic Code 5003-5261, effective August 18, 2004.  Because the Veteran filed his claim for an increased rating in April 2004, this created a staged rating on that issue.  The RO continued the assigned 20 percent rating based on dislocation of the right knee (formerly rated as degenerative arthritis, dislocation of the patella of the right knee).  The Board has, accordingly, added the issue of entitlement to a compensable rating for service-connected right knee degenerative arthritis prior to August 18, 2004, and in excess of 10 percent from August 18, 2004 to the present appeal. 

The Board remanded the case in March 2012.  The March 2012 Board remand directed additional development regarding the issues of service connection for a sleep disorder and an increased rating for a knee disability that included a request to obtain outstanding VA treatment records and for VA examinations to address the claimed sleep disorder and service-connected right knee disability.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of his appeal for service connection for a sleep disorder is requested.

2.  For the entire rating period, right knee arthritis has been manifested by chronic right knee pain; at least 90 degrees flexion limited by pain and full extension to 0 degrees without additional limitations due to pain.  There was no additional limitation to range of motion in degrees on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had x-ray evidence of arthritis of the right knee for the entire appeals period.

3.  For the entire rating period, the Veteran's right knee disability has been manifested by complaints of locking and giving way of the knee, crepitus, and no more than mild right knee instability on objective testing.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal for service connection for a sleep disorder, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  From April 9, 2004 to August 14, 2004, the criteria for a 10 percent evaluation for right knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2012). 

3.  For the entire rating period, the criteria for an increased evaluation in excess of 10 percent for right knee degenerative arthritis not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012). 

4.  The criteria for an increased evaluation in excess of 20 percent for service-connected dislocation of the patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Increased Rating Claim for a Sleep Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn his appeal for service connection for a sleep disorder; and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a sleep disorder and it is dismissed.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran.  In a May 2004 pre-adjudicatory letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  An October 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The October 2006 notice letter was not sent prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the fully compliant notice in October 2006, and the RO readjudicated the case in a January 2007 rating decision and in later supplemental statements of the case (SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's VA and private treatment records, VA examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA or VA authorized examinations in August 2004, June 2006, March 2008, and April 2012 to address his right knee disability.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the functional effects of the Veteran's service-connected disability on occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  

Disability Rating Law 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration in this case.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2012).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2012).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2012).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012).  

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012). 

A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012).

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

Limitation of extension of the leg is noncompensable where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The United States Court of Appeals for Veterans Claims (CAVC) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet.App. 319, 312 (2007).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Id.  

Increased Rating Analysis

The Veteran is currently in receipt of a 20 percent rating for service-connected dislocation of the patella of the right knee under Diagnostic Code 5257.  He was assigned a separate 10 percent rating for right knee degenerative arthritis effective August 18, 2004.  The Board finds that for the entire rating period, right knee arthritis has been manifested by chronic right knee pain; at least 90 degrees flexion limited by pain and full extension to 0 degrees without additional limitations due to pain.  

The Veteran is service-connected for right knee arthritis.  He has x-ray evidence of arthritis of the right knee for the entire rating period, as evidenced by September 2004 private x-rays, June 2005 VA x-rays, and June 2006 x-rays completed during a VA authorized examination.  During VA examinations and in lay statements in support of his claim, the Veteran has consistently reported having symptoms of chronic right knee pain, burning pain behind the knee cap, cracking sounds or crepitus in the right knee, and difficulty with going up and down stairs.  

During an August 2004 VA authorized examination, the examiner reported that the Veteran had 100 degrees flexion in the right knee, with pain at 100 degrees, but also reported ankylosis of the right knee at 90 degrees, which is inconsistent with the range of motion findings.  To clarify, the VA examiner stated in an addendum to the original report that the Veteran had 100 degrees flexion in the right knee, with limitations to right knee flexion due to pain beginning at 90 degrees.  Limitations due to pain were noted on examination; however, the Veteran did not have additional limitations due to fatigue, weakness, lack of endurance, or incoordination.  During examination, the Veteran had 0 degrees extension in the right knee without pain.  For these reasons, the Board finds, with consideration of the Veteran's limitations due to pain, that he had 0 degrees extension and 90 degrees flexion in the right knee during the April 2004 examination. 

A June 2006 VA authorized examination reflects 100 degrees flexion in the right knee with pain beginning at 100 degrees.  Range of motion was additionally affected by pain, but not by fatigue, weakness, lack of endurance or incoordination on repetitive use; however, the VA examiner could not determine any additional limitation to range of motion in degrees due to pain.  There was no ankylosis in the right knee.  The Veteran had full extension in the right knee to 0 degrees without additional limitations due to pain, fatigue, weakness, lack of endurance or incoordination.

A May 2008 VA examination reflects 140 degrees flexion in the right knee with pain beginning at 115 degrees.  Major functional limitations were due to pain, with limitations to range of motion as stated.  The Veteran had 0 degrees extension in the right knee without any additional limitations due to pain.  Range of motion was not additionally limited after repetitive use due to pain, fatigue, weakness, lack of endurance or incoordination.

An April 2012 VA examination reflects 140 degrees right knee flexion and 0 degrees extension, with no objective evidence of painful motion and 0 degrees loss of motion due to pain.  

The Board finds that the weight of the evidence shows that the Veteran has had at least 90 degrees flexion in the right knee with consideration of painful motion and functional limitations due to pain with use.  The Veteran has had full extension in the right knee to 0 degrees without pain during the entire rating period.  Where limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board finds that with consideration of the Veteran's limitation of flexion in the right knee with evidence of painful motion, that a 10 percent rating is warranted under Diagnostic Code 5003-5260 for the entire rating period.  See 38 C.F.R. § 4.71a.  

While the RO granted a separate rating for arthritis of the right knee based on findings from an August 14, 2004 VA examination, the Board finds that the weight of the evidence does not establish distinct time periods where the Veteran's service-connected right knee disability results in symptoms that would warrant different ratings.  The evidence of record, lay and medical, shows that the Veteran has arthritis in the right knee, and he has had the same complaints with regard to right knee pain and limitation of motion due to pain for the entire rating period.  As such, the Board finds that a 10 percent rating is warranted based on arthritis of the right knee, with limitation of motion, effective the date of the Veteran's April 9, 2004 claim for an increase.  The Board finds that it is not factually ascertainable that the Veteran's disability increased within one year of receipt of the Veteran's claim as there are no documents on record to indicate an increase in disability dated in the one year period prior to the April 9, 2004 claim.  For these reasons, the Board finds that from April 9, 2004 to August 14, 2004, the criteria for a 10 percent evaluation for right knee degenerative arthritis have been met.

The Board finds that for the entire rating period, an evaluation in excess of 10 percent is not warranted for degenerative arthritis of the right knee under Diagnostic Codes 5260 or 5261.  VA examinations and VA authorized examinations of record show that the Veteran has had at least 90 degrees flexion in the right knee with consideration of limitations shown on repetitive use, and examinations consistently report full extension in the right knee to 0 degrees without additional limitations. 

Under Diagnostic Code 5260, a 10 percent evaluation is warranted where flexion is limited to 45 degrees, and under Diagnostic Code 5261, a 10 percent evaluation is warranted where extension is limited to 10 degrees.  See 38 C.F.R. § 4.71a.   The Veteran does not exhibit a compensable degree of limitation of flexion or limitation of extension in the right knee under Diagnostic Code 5260 or 5261.  The Veteran's 10 percent evaluation in this case, was assigned based on the presence of painful motion in the right knee, to include consideration of his functional loss due to pain or painful motion where limitation of motion would otherwise be noncompensable.  See Lichenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. 
§§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Even with consideration of the Veteran's functional loss, his disability does not approximate limitation of flexion to 30 degrees, or limitation of extension to 10 degrees to warrant a higher 20 percent rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  The Board finds, therefore, that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260 or 5261. 

The weight of the evidence shows that the Veteran's right knee disability has been manifested by complaints of locking and giving way of the knee, crepitus, and no more than mild right knee instability on objective testing.  The Board finds that the Veteran does not have severe recurrent subluxation or lateral instability of the right knee to warrant an evaluation in excess of 20 percent under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.

An August 2004 VA authorized examination shows that the Veteran had a negative anterior drawer test and a questionably positive McMurray's test.  Given the questionably positive findings on McMurray's testing and the Veteran's reported history of locking, popping, and buckling of the knee, an MRI was ordered to assess the possibility of a meniscal tear.  An MRI revealed marked cartilage loss, but no meniscal or ligimental tear was seen.  The anterior and posterior cruciate ligaments and the medial meniscus and lateral meniscus were intact. 

During a June 2006 VA authorized examination, the Veteran wore a knee brace and was stated to have swelling and deformity of the right patella.  He had a mildly positive anterior drawer test, and a questionably positive McMurray's test.  Examination of the medial and collateral ligaments revealed no medial or lateral instability.  The VA examiner stated that the Veteran was favoring the right knee on examination, there was deformity of the right patella, and mild instability.  The Veteran was, therefore, assessed with right knee instability.  

A May 2008 VA authorized examiner found no subluxation in the right knee, and examinations of the medial and collateral ligaments and the posterior cruciate ligaments for stability were within normal limits.  

An April 2012 VA examination shows that the Veteran had normal right knee anterior and posterior stability.  There was no evidence of patella subluxation or dislocation, and no meniscal condition was present.  The Veteran reported occasional use of a brace.  

The Veteran has reported locking, giving way, and instability in the right knee and occasionally uses a knee brace; however, the clinical evidence of record shows that the Veteran does not have severe recurrent subluxation or lateral instability in the right knee to warrant a higher rating under Diagnostic Code 5257.  The Veteran was stated to have mild instability in the right knee during a June 2006 VA authorized examination based on a mildly positive anterior drawer test; however, there was no medial or lateral instability shown at that time, August 2004 MRI findings show that the posterior cruciate ligaments were intact, and more recent May 2008 and April 2012 examinations do not reflect subluxation or lateral instability in the right knee on objective testing.  For these reasons, the Board finds that for the entire rating period, the Veteran's disability does not approximate severe subluxation or lateral stability in the right knee, and an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of his right knee disability.  The Board finds that the Veteran is competent to report his symptomatology, and the Board finds that the Veteran has been consistent in his complaints, and finds that his statements are credible.  The Veteran's statements have been considered by both the VA and VA authorized examiners in their evaluation of the Veteran, and by the Board.  The Veteran's complaints of pain and functional daily limitations due to his pain are considered by his 10 percent rating under Diagnostic Code 5003-5260.  While the Veteran has reported symptoms of locking and giving way of the knee and the occasional use of a knee brace, the Board finds that these complaints are adequately addressed by his assigned 20 percent evaluation under Diagnostic Code 5257.  With regard to assessing the severity of the Veteran's right knee disability, the Board has accorded greater probative weight to the medical evidence in this case, which shows, based on objective testing for stability and MRI findings, that the Veteran does not have recurrent subluxation in the right knee and instability shown on a June 2006 VA authorized examination was stated to be mild in degree.    

The Board has considered whether compensable evaluation is warranted under other applicable provisions of the Diagnostic Code.  The evidence of record does not reflect ankylosis of the right knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a.  As noted above, the Veteran is shown to have active motion in the right knee joint without ankylosis as shown on VA and VA authorized examinations of record. 

While the Veteran has had episodes of locking pain, there is no evidence of removal of semilunar cartilage or dislocated semilunar cartilage to warrant an evaluation under Diagnostic Codes 5258 or 5259.  See 38 C.F.R. § 4.71a.  During August 2004, June 2006, and April 2012 VA and VA authorized examinations, the Veteran reported that he never had surgery to the right knee.  An August 2004 MRI shows that the medial meniscus and lateral meniscus were intact.  While the Veteran has MRI evidence of deterioration of the cartilage of the knee, the evidence of record does not reflect removal or dislocated semilunar cartilage to warrant a separate evaluation under Diagnostic Codes 5258 or 5259.  Similarly, the Veteran does not have evidence nonunion or malunion of the tibia or fibula to warrant a rating under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a.    


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5003, 5260, 5261, and 5257, specifically provide for disability ratings based on limitation of motion, including due to pain and other orthopedic factors, and on findings related recurrent subluxation or lateral instability in the knee.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2012); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's right knee disability has been manifested by pain, painful motion, limitations in range of motion, locking and giving way of the knee, crepitus, and mild right knee instability and these symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Additionally, the Board has considered the Veteran's functional limitations noted during VA and VA authorized examinations, to include limitations to heavy lifting, squatting, jumping, running, bending, kneeling, crouching, stooping, crawling, and climbing stairs, as well as associated limitations to occupational and daily activities due to his knee pain.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2012).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's right knee pain, instability, and associated episodes of locking and giving way on his occupation and daily life.  In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for a sleep disorder is dismissed.

From April 9, 2004 to August 14, 2004, a 10 percent evaluation is granted for right knee degenerative arthritis subject to the law and regulations governing the payment of monetary benefits; for the entire rating period, an evaluation in excess of 10 percent is denied. 

An increased rating for dislocation of the patella of the right knee, in excess of 20 percent, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


